 

CREE LAW ARABS PeeumentSs Piedi@yewZ® Page tot

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ea oe X
MICHAEL RAPAPORT and MICHAEL ;
DAVID PRODUCTIONS, INC.,
Plaintiffs,
Case No. 1:18-CV-08783
-against- we
BARSTOOL SPORTS, INC., ADAM SMITH, © STIPULATION AND PROFOSED
KEVIN CLANCY, ERIC NATHAN and _ ORDER AMENDING FOUR-PART
Defendants.
ee eee ee X

BARSTOOL SPORTS, INC.,
Counterclaimant,
-against-

MICHAEL RAPAPORT and MICHAEL
DAVID PRODUCTIONS, INC,

Cross-Defendants.

 

 
 

CASS LIB WORABNRBS DaeumentOs Fieh@yOa2h Page 2aiin

STIPULATION AND PROPOSED ORDER AMENDING FOUR-PART BRIEFING
SCHEDULE
WHEREAS, on December 3, 2019, this Court ordered the following four-part briefing
schedule:
o Deadline for Plaintiffs to File: 3/02/2020
* Rule 56 Motion
o Deadline for Defendants to File: 4/01/2020
= Opposition to Plaintiffs’ Rule 56 Motion
= Rule 56 Motion
o Deadline for Plaintiffs to File: 5/04/2020
= Opposition to Defendants’ Rule 56 Motion
= Reply to Defendants’ Opposition to Rule 56 Motion
© Deadline for Defendants to File: 5/18/2020
= Reply to Plaintiffs’ Opposition to Rule 56 Motion

WHEREAS, this Court ordered on March 3, 2020 that Plaintiffs promptly refile their
Motion for Summary Judgment in conformity with Local Civil Rule 11.1 and the Court’s
Individual Practices.

WHEREAS, Plaintiffs have communicated to both the Court’s clerk and Defendants that
they experienced significant issues with the filing and proper submission of their Motion for
Summary Judgment and related documents arising from inclement weather in Nashville.

THE PARTIES AGREE AND STIPULATE that the above-referenced deadlines be
amended so that the parties each have an additional four (4) court days to file their briefs and

related documents as follows:

=e

 
 

Cash LI WORYASINRE DeaumentSs HieiQOHw2h Page asda

© Deadline for Plaintiffs to File: 3/06/2020
= Rule 56 Motion
© Deadline for Defendants to File: 4/07/2020
= Opposition to Plaintiffs’ Rule 56 Motion
* Rule 56 Motion
© Deadline for Plaintiffs to File: 5/8/2020
" Opposition to Defendants’ Rule 56 Motion
"Reply to Defendants’ Opposition to Rule 56 Motion
© Deadline for Defendants to File: 5/22/2020

" Reply to Plaintiffs’ Opposition to Rule 56 Motion

 

 
Gaseel1 1 Peerv0G7 ASSNNARB Dinocumerti998 AllikeiORAO200 Rage d4obi44

GREENBERG GLUSKER FIELDS
CLAMAN & MACHTINGER LLP

/s/ Aaron J. Moss

Aaron J. Moss (AMoss@ggfirm.com)
Steven A. Stein (SStein@ggfirm.com)
2049 Century Park East, Suite 2600
Los Angeles, CA 90067

Phone: (310) 553-3610

Fax: (310) 553-0687

Attorneys for Defendants

SO ORDERED:

 

KING & BALLOW

/s/ Richard S. Busch

Richard 8. Busch (Bar No. 3985884)
1999 Avenue of the Stars, Suite 1100
Los Angeles, CA 90067

Phone: (424) 253-1255

Fax: (888) 688-0482

Attorneys for Plaintiffs

Dated: Jar cle. ah 20 20
